United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  _____________

                                       No. 99-4068
                                     _____________

United States of America,                   *
                                            *
              Appellee,                     * Appeal from the United States
                                            * District Court for the
       v.                                   * Western District of Arkansas
                                            *
Lucio Sanchez Estrada,                      *      [UNPUBLISHED]
                                            *
              Appellant.                    *
                                     ______________

                                Submitted: April 11, 2000

                                      Filed: April 26, 2000
                                     ______________

Before BOWMAN and HANSEN, Circuit Judges, CARMAN, Judge1.
                        ______________

PER CURIAM.


       Lucio S. Estrada (Estrada) appeals from the District Court’s2 denial of



       1
         The Honorable Gregory W. Carman, Chief Judge of the United States Court of
International Trade, sitting by designation.
       2
        The Honorable Harry F. Barnes, United States District Court Western District of
Arkansas.

                                              -1-
Estrada’s motion to suppress evidence allegedly seized from his vehicle in violation
of the Fourth Amendment of the United States Constitution. Having reserved his
right to appeal by accepting a conditional guilty plea for possession with intent to
distribute heroin under 21 U.S.C. § 841(a)(1) (1994), Estrada argues on appeal that
the stop of his vehicle and his subsequent detention by law enforcement officials
constitute illegal seizures as such action was taken without reasonable suspicion or
probable cause.


      After hearing testimony from a law enforcement official regarding Estrada’s
stop and detention, the District Court found sufficient facts existed to support the
conclusion that law enforcement had reasonable suspicion to stop and detain
Estrada. Accordingly, the District Court denied Estrada’s motion to suppress
evidence.


      Having considered the record and the parties’ submissions and finding no
error in the findings of fact or conclusions of law of the District Court, we conclude
the District Court correctly denied Estrada’s motion to suppress. Because an
extended opinion by this Court would add nothing of substance to the jurisprudence
of this Circuit, we affirm the District Court without further opinion.


      AFFIRMED. See 8th Cir. R. 47B.




                                          -2-
A true copy.


      Attest:


               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -3-